HOBSON, Justice
(dissenting).
I am compelled to dissent from the majority- opinion in this case-because I do not believe that the summons which in truth and in fact was prepared in the Clerk’s Office for delivery, and which actually was delivered to the Sheriff for service, was void. As pointed out by Mr. Justice Drew in his dissent, the law of Florida does not now mandatorily require that the Clerk sign the summons, only that the summons be issued by the Clerk. It is my view that unless it had been shown that the subject summons was not actually prepared in the Clerk’s Office as an official act of the Clerk, or one of his deputies, it should not be declared absolutely void and it should be considered amendable.
The learned Circuit Judge was correct, in my judgment, in permitting the Clerk to amend the summons-to speak the truth. It has been suggested that anybody could find a blank printed form of summons, fill it in and serve it, or have it served upon some one by a third party. If such had been the facts of this case I would agree that such summons was absolutely void. However, I cannot ignore the fact that the summons was actually and officially prepared by the Clerk or some one acting under his authority and was only deficient by virtue of the inadvertent failure of the Clerk to append his signature to it.